DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2020 has been entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19-26, 35, and 36, drawn to a composition, classified in C12Q 1/6876.
II. Claims 27-34, drawn to a method of molecular imaging, classified in CP12 19/24.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the product as claimed can be used in a materially-different process such as molecular weight standards.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-34 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19, in line 3, states that “the trigger strand can be attached to a target molecule”.  (Emphasis added)  It is unclear if the target is “attached”, and thusly a limitation, or whether it is not a limitation of the claimed composition.  Assuming arguendo, that it is a limitation, it is unclear as to just how it is “attached”.  
Claims 20-26, which depend from claim 19, fail to overcome this issue and are similarly rejected.  
In the case of dependent claim 25, which specifies that the “composition of claim 19, further compris[es] the target molecule”, it is unclear if the “target molecule” is bound to the claimed composition in some manner or whether it is present yet unbound.  If, per chance, it is present and bound, it is unclear to just what component(s) of the “composition” it is bound directly and indirectly.

Response to argument
At page5 of the response of 19 November 2020, hereinafter the response, applicant states:
Claims 19-26 have been rejected under 35 U.S.C. § 112 as allegedly being indefinite. The Examiner has alleged that the phrase “the trigger strand can be attached to a target molecule” is unclear. Applicant respectfully disagrees. Nonetheless claims 35 and 36 have been added, reciting that the trigger strand is attached to a target nucleic acid (claim 35) or a target protein (claim 36). Accordingly, applicant respectfully requests withdrawal of this rejection.

The above arguments have been considered and have not been found to be persuasive towards the withdrawal of the rejection.  While applicant has indicated that claims 35 and 36 have been added so to clarify an issue, such does not resolve the issue as it relates to claims 19-26.  Accordingly, this rejection is maintained.
A review of the response fails to find where applicant has addressed the issue as it relates to claim 25- whether the “target molecule” is bound to the claimed composition in some manner or whether it is present yet unbound.  If, per chance, it is present and bound, it is unclear to just what component(s) of the “composition” it is bound directly and indirectly.

Claim Rejections - 35 USC § 112- Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-26, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 19-26, 35 and 36 are directed to “[a] composition”.  
Applicant, at page 26, lines 4-12, teaches:
Probes and Target Molecules
Metafluorophores of the present disclosure are typically used as detectable labels, or "tags." For example, in some embodiments, metafluorophores are used to detect target molecules. Examples of probes and target molecules (e.g., binding partners) include, without limitation, proteins, saccharides (e.g., polysaccharides), lipids, nucleic acids (e.g., DNA, RNA, microRNAs, siRNAs), small molecules, organic and inorganic particles and/or surfaces. In some embodiments, target nucleic acids are antisense molecules, such as DNA antisense synthetic oligonucleotides (ASOs). Other probes and target molecules are contemplated.

Applicant, at page 35, lines 1-4, teaches:
In some embodiments, methods include capturing a target molecule, such as DNA or RNA, on a surface of a substrate (e.g., a glass substrate), contacting the captured targets with barcoded metafluorophores as provided herein, and identifying the targets via fluorescence microscopy. Other applications are contemplated herein.

Applicant, at page 66, lines 26-27, teaches:


Applicant, at page 67 of the disclosure, teaches:
Duplex Formation
The duplex formation mechanism depends on the target. Mechanisms described herein are based on nucleic acid detection.  (Emphasis added)
If the target is a long (e.g., 30 nucleotide or longer) single-stranded nucleic acid (e.g., DNA or RNA) with a known sequence, the barcodes will each feature one or more handles with a sequence complementary to a region of the known target sequence. If the target strand is present in the sample solution, it will eventually connect two barcodes and form a dimer (Fig. 18A).
If the target strand is too short for stably attaching two barcode handles (e.g., shorter than 30 nucleotides), an additional step may be required.

As indicated above, the claimed composition is intended to be used in the detection of virtually any and all manner of targets molecules, which “include, without limitation, proteins, saccharides (e.g., polysaccharides), lipids, nucleic acids (e.g., DNA, RNA, microRNAs, siRNAs), small molecules, organic and inorganic particles and/or surfaces.”
While new claim 19 states that “the trigger strand can be attached to a target selected from nucleic acids and proteins”, there is no requirement that it be attached, or that the target be limited to just these two genera.  Therefore, and in accordance with MPEP 904.01 [R-08.2012], “”During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification.”
A review of the as-field disclosure finds some 7 examples.  None of these examples teach using the claimed composition in the actual detection of any molecule.
For convenience, claims 19, 20, 23, and 25 are reproduced below.


    PNG
    media_image2.png
    414
    610
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    50
    577
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    31
    610
    media_image4.png
    Greyscale

As evidenced above, the claimed composition of claim 19 specifies that the “target molecule [is] selected from nucleic acids and proteins”, and that in claim 25, the composition does comprise the genera of target molecules.

As stipulated by applicant at page 67, line 8, of the substitute specification: “The duplex formation mechanism depends on the target.” 
The disclosure has not been found to teach just which sequences are needed in the various components such that any one target nucleic acid and/or protein could be reliably and 

In order to satisfy the enablement requirement, am applicant must enable the full scope of that which is being claimed.  In support of this position, attention is directed to Teva Phar. USA, Inc. v. Sandoz, Inc. 107 USPQ2d 1655 (Fed. Cir., 2013), at 1660:
A patent's specification must describe the invention and “the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
enable
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
 any person skilled in the art to which it pertains… to make and use the same.” 35 U.S.C. § 112(a). “To be enabling, the specification of a patent must teach those skilled in the art how to make and use the 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
full scope
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
 of the claimed invention without undue experimentation.” MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380 [103 USPQ2d 1769] (Fed. Cir. 2012) (internal quotation marks omitted).  (Emphasis added)

A review of the disclosure finds where applicant has disclosed some 7 examples. 
“Example 1 Designing a metafluorophore using DNA nanostructures”, p. 41;
“Example 2 Multiplexed tagging”, p. 52; 
“Example 3 Triggered assembly”, p. 61;
“Example 4 Ultra-sensitive, quantitative and multiplexed nucleic acid detection”, p. 62;
“Example 5 Additional programmable metafluorophore properties”, p. 63;
“Example 6”, p. 64; and
“Example 7 Duplex-Barcodes for detection of small targets”, p. 66.
None of these examples each the detection of any nucleic acid of interest, much less the detection of any target nucleic or protein acid that had utility under § 101 as of the effective filing date.  

It is further noted that the disclosure does comprise a Sequence Listing.  All of the 199 sequences are identified as being both DNA and an “Artificial Sequence”. A review of the disclosure fails to find where applicant has disclosed any “composition” that would bind to any target of interest, much less describe where and to what extent each of the components of the “composition” need to undergo substitutions in nucleotide composition so that the full genus of target molecules could be detected.  In addition, the disclosure has not been found to identify any epitope on any protein or polypeptide to which an aptamer would bind.  Likewise, the disclosure has not been found to disclose the amino acid sequence for any protein, much less identify which amino acids are to be found in a position in the tertiary structure of a protein/polypeptide that could be bound by a nucleic acid sequence in a component of the claimed “composition”.   
It is also noted that the composition of claim 25 is to actually comprise the “target molecule”.  As noted above, the disclosure has not been found to provide any “target molecule”, be it a nucleic acid or protein/polypeptide, regardless of source.
Attention is directed to Foster et al., “A human gut bacterial genome and culture collection for improved metagenomic analysis”, Nature Biotechnology, Vol. 37, pp. 186-192, February 2019.  As stated in the abstract:
We present the Human Gastrointestinal Bacteria Culture Collection (HBC), a comprehensive set of 737 whole-genome-sequenced bacterial isolates, representing 273
species (105 novel species) from 31 families found in the human gastrointestinal microbiota.  (Emphasis added)

As evidenced above, the 2019 publication of Foster et al., teaches that some 105 novel species of bacteria had been found in the human gut.  Clearly, applicant did not and could not enable for such embodiments as the proteins and nucleic acids in each of these 105 new species were not known for some 5 years post effective filing date. While Foster et al., also teach that they 
Attention is also directed to the publication of Tisza et al. (“Discovery of several thousand highly diverse circular DNA viruses” eLIFE, 04 February 2020, pages 1-26.).    As stated in the digest:
Tisza et al. have added the 2,500 newly characterized viral sequences to the publicly accessible GenBank database…

It is noted that the work of Tisza et al., was not published until February 2020, which is over 5 years post effective filing date.
As can be seen in the 30 September 2020 publication of Zeberg et al. (“The major genetic risk factor for severe COVID-19 is inherited from Neanderthals”, Nature, 30 September 2020, pages 1-13.), major risk factors for severe COVID-19 were discovered.  Such sequences were not recognized until nearly 6 years post effective filing date.  Also, the new COVID-19 variants reported in January 2021, over 6 years post effective filing date, where not known at the time of filing, yet are encompassed by the claimed composition.  (“New COVID-19 Variants”, Centers for Disease Control and Prevention, 15 January 2021, pages 1-3.)
The non-disclosure by applicant of such essential material1 has not been found to satisfy the requirement of enabling the full scope of the claimed invention. Therefore, and in the .
Response to argument
At pages 6-7 of the response of 19 November 2020, hereinafter the response, applicant’s representative provides a table identifying where literal support for various limitations can be found in the disclosure.  While the disclosure may contain support for limitations found in the claims, such does not, in and of its self, enable the full scope of the claimed invention.  In particular, no evidence has been presented showing that the claimed compositions had been enabled for any target molecule found in any of the new bacterial species reported by Foster et al., much less the proteins and RNA sequences found in the coronavirus responsible for the COVID-19 pandemic, much less any nucleic acid sequence that would bind to any protein found on any virus or bacteria, and lesser still had possession of the actual proteins and nucleic acids found in the viral strains reported by either Tisza et al. last year or the CDC this year.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 19-26, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-26, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)

Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:

In claims involving chemical materials, generic formulas usually indicate with specificity what the generic claims encompass.  One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass.  Accordingly, such a formula is normally an adequate written description of the claimed genus.  In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian cDNA,” without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.

Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Rationale.
In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly, it is noted that applicant is claiming a “composition” that is to be used in the detection of multiple genera of target molecules.  
Applicant, at page 26, lines 4-12, teaches:
Probes and Target Molecules
Metafluorophores of the present disclosure are typically used as detectable labels, or "tags." For example, in some embodiments, metafluorophores are used to detect target molecules. Examples of probes and target molecules (e.g., binding partners) include, without limitation, proteins, saccharides (e.g., polysaccharides), lipids, nucleic acids (e.g., DNA, RNA, microRNAs, siRNAs), small molecules, organic and inorganic particles and/or surfaces. In some embodiments, target nucleic acids are antisense molecules, such as DNA antisense synthetic oligonucleotides (ASOs). Other probes and target molecules are contemplated.  (Emphasis added)

Applicant, at page 35, lines 1-4, teaches:
In some embodiments, methods include capturing a target molecule, such as DNA or RNA, on a surface of a substrate (e.g., a glass substrate), contacting the captured targets with barcoded metafluorophores as provided herein, and identifying the targets via fluorescence microscopy. Other applications are contemplated herein.

Applicant, at page 66, lines 26-27, teaches:
If the barcodes are not only required to identify, but also to detect target molecules, they must unambiguously indicate a positive detection of a target.

Applicant, at page 67 of the disclosure, teaches:
Duplex Formation
The duplex formation mechanism depends on the target. Mechanisms described herein are based on nucleic acid detection.  (Emphasis added)


While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found a Sequence Listing that comprises some 199 sequences, all of which are DNA and are also identified as being an “Artificial Sequence”.  
A review of the as-filed disclosure fails to find where applicant has descried how the nucleotide sequence for each of the components of the composition is to be adjusted so that each of the target molecules encompassed in the cited genera can be detected.  As noted by applicant, “The duplex formation mechanism depends on the target.”  (Emphasis added)  As a result of 
Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 19-26, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 5-8 of the response applicant’s representative traverses the rejection of claims under 112(a) for not satisfying both the enablement and written description requirements.  As can be seen at page 7, first paragraph, following the table, said representative asserts that “exemplary trigger and hairpin sequences are provided in Table 6 (p. 62) of the instant specification.”  For convenience, Table 6, as well as claims 25, 35, and 36 are reproduced below.

    PNG
    media_image6.png
    376
    887
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    31
    613
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    130
    615
    media_image8.png
    Greyscale

In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly, it is noted that applicant is claiming a “composition” that is to be used in the detection of multiple genera of target molecules.  
Applicant, at page 26, lines 4-12, teaches:
Probes and Target Molecules
Examples of probes and target molecules (e.g., binding partners) include, without limitation, proteins, saccharides (e.g., polysaccharides), lipids, nucleic acids (e.g., DNA, RNA, microRNAs, siRNAs), small molecules, organic and inorganic particles and/or surfaces. In some embodiments, target nucleic acids are antisense molecules, such as DNA antisense synthetic oligonucleotides (ASOs). Other probes and target molecules are contemplated.  (Emphasis added)

As can be seen above, the claimed composition is to comprise “the target molecule” (claim 25), which, as evidenced above, encompasses “without limitation [any] proteins, saccharides (e.g., polysaccharides), lipids, nucleic acids (e.g., DNA, RNA, microRNAs, siRNAs), small molecules, organic and inorganic particles and/or surfaces”.
As can be seen in dependent claims 35 and 36, the target only encompasses any “nucleic acid” or any “protein”.  
A review of the response fails to find where applicant has identified evidence that the instant application provides an adequate written description of the genus of target molecules, be they in unbound form (claim 25) or bound to a “trigger” molecule (claims 35 and 36). 
As noted above, the disclosure has found a Sequence Listing that comprises some 199 sequences, all of which are DNA and are also identified as being an “Artificial Sequence”.  However, as seen in dependent claim 36, “the trigger strand is attached to a target protein”.  The disclosure, however, has not provided the amino acid sequence for any protein, much less the amino acid sequence for any protein associated with any variant of the coronavirus responsible for the COVID-19 pandemic.  Likewise, the disclosure has not provided the amino acid sequence for any protein associated with any of the 105 new bacterial strains reported by Foster et al., (“A human gut bacterial genome and culture collection for improved metagenomic analysis”, Nature Biotechnology, Vol. 37, pp. 186-192, February 2019.), much less disclose which nucleotide 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 19-26, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Attention is directed to 37 CFR 1.57(d), which sates in part:
        (d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
        (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
        (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
        (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)